Order entered November 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00317-CR

                           HAKEEM GRIFFINWHITE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75362-W

                                           ORDER
       We REINSTATE this appeal.

       We abated for a hearing to determine why appellant’s brief, originally due August 31,

2019, has not been filed. On November 12, 2019, a supplemental clerk’s record containing the

trial court’s written findings and recommendations was filed. We ADOPT the trial court’s

findings that (1) appellant wishes to prosecute this appeal; and (2) appellant is indigent and is

represented by Daniel Oliphant who has not filed a brief due to his heavy workload. The trial

court recommended Mr. Oliphant be given sixty additional days in which to file a brief.

       We ORDER appellant’s brief filed by 5:00 p.m. on January 10, 2020. Should Mr.

Oliphant fail to do so, the Court will take whatever action it deems appropriate, which may

include ordering that Daniel Oliphant be removed as appellant’s appointed attorney without
further notice and ordering the trial court to appoint new counsel to represent appellant on

appeal.

          We DIRECT the Clerk to send copies of this order to the Honorable Tracy Homes,

Presiding Judge, 363rd Judicial District Court; to Daniel Oliphant; and to the Dallas County

District Attorney’s Office.


                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE